Citation Nr: 0411102	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the claim on 
appeal.

After a review of the claims file, the Board finds that the claim 
will be reopened and remanded for further development.  The 
veteran is hereby notified that the claim will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The RO granted service connection for a psychiatric disorder 
by rating decision dated in December 1970.  Service connected was 
subsequently severed by rating decision dated in January 1978. 

3.  By decision dated in October 1978, the Board denied 
restoration of service connection for an acquired psychiatric 
disorder, then-characterized as a depressive anxiety reaction.

4.  The Board's October 1978 decision represents the last final 
disallowance of entitlement to service connection for an acquired 
psychiatric disorder on any basis.  

5.  The newly-submitted medical evidence bears directly and 
substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's October 1978 
decision denying restoration of service connection for an acquired 
psychiatric disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7103 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has submitted new and 
material evidence to reopen his claim, and that this evidence is 
sufficient to establish (in essence, reestablish) service 
connection for an acquired psychiatric disorder.  After a review 
of the evidence, the Board finds that the evidence is new and 
material and the claim is granted to that extent.

The Board notes that unappealed rating decisions are final with 
the exception that a claim may be reopened by submission of new 
and material evidence.  However, when an appellant seeks to reopen 
a claim based on new evidence, the Board must first determine 
whether new and material evidence has been submitted.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be used 
for determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
New and material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the matter 
under consideration.  It can be neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2003); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the United 
States Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) found 
that when a veteran sought to reopen a claim based on new 
evidence, the Board first determined whether the additional 
evidence is "new" and "material."  Second, if the Board determined 
that new and material evidence had been added to the record, the 
claim was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Board notes that the law was recently amended to define "new" 
as not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  Under the 
amended regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).  This 
provision became effective in August 2001.  As the veteran filed 
his claim in January 2000, the amended provisions are not for 
applicable in this case.

After a review of the evidence, the Board finds that the claim 
should be reopened.  To that end, the Board notes that the veteran 
has submitted multiple private psychiatric records which indicate 
that there is a causal relationship between his current 
psychiatric complaints and military service.  Specifically, in a 
July 2000 Psychiatric Report, a private psychiatrist noted that 
the veteran had been under his care since November 1987.  He 
stated that the veteran "suffers this emotional condition and that 
it is directly connected to the military service."  In August 
2002, another private psychiatrist noted that the veteran's 
diagnosis of schizophrenia is "not incompatible with a diagnosis 
of depression with anxiety (Military Diagnosis) but in essence 
what happens is that the veteran has deteriorated more in the last 
years."

Given that the veteran has submitted medical evidence indicating a 
relationship between military service and his current psychiatric 
complaints, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claim.  Since new and 
material evidence has been received to reopen the claim, the issue 
of service connection will be addressed on a de novo basis.  
Nonetheless, after a review of the evidence, the Board finds that 
a remand is necessary to adjudicate the claim.

As a final procedural matter, during the pendency of this appeal, 
there was a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The law is applicable to all claims filed before the 
date of enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and duty 
to assist provisions contained in the new law have not been 
completely satisfied.  Therefore, no further action is necessary 
under the mandate of the VCAA.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for an acquired psychiatric 
disability is reopened and the benefit is granted to this extent.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder should be 
reopened, a remand is needed at this time.  Specifically, the 
Board finds that a remand is necessary to obtain a medical opinion 
in order to clarify the veteran's current psychiatric diagnosis 
and to determine whether his psychiatric disorder was incurred in 
or aggravated by military service.  In addition, there was a 
suggestion that he is in receipt of Social Security Administration 
(SSA) disability benefits and those should be associated with the 
claims file.  Further, a determination should be made as to 
whether there has been recent medical care, and whether there are 
any additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free to 
submit additional evidence and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to the RO 
for the following actions:

1.  Ascertain whether the veteran has received any additional 
psychiatric treatment since August 2003 from Raul Benitez Perez, 
M.D., Clinica Psiquiatrica Atena, Calle Elliot Velez J-16, Urb. 
Atenas, Manati, Puerto Rico, 00674.  If so, obtain the appropriate 
release and associate the medical records with the claims file.

2.  The RO should obtain from the SSA the records pertinent to the 
veteran's claim for Social Security disability benefits as well as 
the medical records relied upon concerning that claim.

3.  The RO should arrange for the veteran to be scheduled for a 
psychiatric examination.  The claims file, to include records 
obtained pursuant to the above, should be made available to the 
examiner.  The examiner should provide a medical opinion regarding 
the relationship between the veteran's current psychiatric 
disorder and active military duty.  Specifically, the examiner is 
requested to express an opinion as to the following questions:

* What is the current psychiatric diagnosis?  The Board notes that 
the veteran has been variously diagnosed with depressive anxiety 
reaction, schizophrenia, and major depression with severe anxiety.
* Does the record establish that the veteran's current psychiatric 
disorder more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) had its onset during service or is in any other way 
causally related to service?
* What is the significance, if any, of treatment for depressive 
anxiety reaction several months after discharge and is his current 
psychiatric symptomatology related to the symptoms treated at that 
time?

4.  Thereafter, the RO should re-adjudicate the issue on appeal.  
If the benefit sought remains denied, the veteran and the 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the applicable 
law and regulations considered pertinent to the issue as well as a 
summary of the evidence received since the issuance of the last 
SSOC.  An appropriate period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



